Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 1 of 12 PageID #: 431




                    EXHIBIT A
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 2 of 12 PageID #: 432




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


   AIRWAIR INTERNATIONAL LTD., a                        Civil Action No. 1:19-cv-06189-LDH-RML
   company of the United Kingdom,
                                                        [PROPOSED] REQUEST FOR
           Plaintiff,                                   INTERNATIONAL JUDICIAL
                                                        ASSISTANCE PURSUANT TO THE
   vs.                                                  HAGUE CONVENTION OF 18 MARCH
                                                        1970 ON THE TAKING OF EVIDENCE
   PRIMARK US CORPORATION, a                            ABROAD IN CIVIL OR COMMERCIAL
   Delaware corporation, PRIMARK                        MATTERS TO OBTAIN DEPOSITION
   LIMITED, a limited company in England                TESTIMONY FROM MEGAN VAN
   and Wales,                                           TROMP
           Defendants.



  TO THE APPROPRIATE JUDICIAL AUTHORITY OF THE UNITED KINGDOM:
         The United States District Court for the Eastern District of New York presents its

  compliments to the appropriate judicial authority of the United Kingdom, and requests

  international judicial assistance to obtain evidence to be used at trial in a civil lawsuit before this

  Court in the above-captioned matter. This request is made pursuant to the Hague Convention of

  18 March 1970 on the Taking of Evidence in Civil or Commercial Matters, Art. 1 et seq., 23

  U.S.T. 2555, reprinted in 28 U.S.C. 1781 (the “Hague Convention”) and by reference to the

  United Kingdom, Evidence (Proceedings in Other Jurisdictions) Act of 1975. The United States
  District Court for the Eastern District of New York is a competent court of law and equity which

  properly has jurisdiction over this proceeding, and has the power to compel the attendance of

  witnesses and production of documents both within and outside its jurisdiction.

         This Court has determined that there are sufficient grounds to obtain deposition testimony

  from the witness and that the evidence sought through this Letter of Request is relevant and

  necessary and should be produced in the interests of justice. Specifically, this Court requests that

  the appropriate judicial authority of the United Kingdom, by the proper and usual process of your

  Court, require the appearance of Ms. Megan Van Tromp, located at Flat 8, 28 Castlebar
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 3 of 12 PageID #: 433




  Park, London, W5 1BU, United Kingdom to testify in a deposition about the topics below.

  The evidence sought cannot be obtained from any source within the jurisdiction of the United

  States District Court for the Eastern District of New York, and cannot be obtained by any means

  other than pursuant to an order of the appropriate judicial authority of the United Kingdom

  compelling the production of such evidence.

         This request is made with the understanding that, and on the basis that, any order made

  pursuant to this request: (1) will not require Ms. Megan Van Tromp to commit any offense; and

  (2) will not require Ms. Megan Van Tromp to undertake any broader disclosure obligation than it

  would have if the litigation were conducted in England. Because this Court lacks the authority to

  compel Ms. Megan Van Tromp to appear at deposition, and that this Court believes that justice

  cannot be served between the parties in the above-captioned proceedings unless the evidence

  requested herein is made available, this Court respectfully requests assistance from the

  appropriate judicial authority of the United Kingdom. The United States District Court for the

  Eastern District of New York stands ready to provide similar judicial assistance to judicial

  authorities in the United Kingdom when required.

  SECTION 1

         1.      SENDER:
                 The Honorable Robert M. Levy
                 United States Magistrate Judge
                 United States District Court for the Eastern District of New York
                 225 Cadman Plaza East
                 Brooklyn, New York 11201
         2.      CENTRAL AUTHORITY OF THE REQUESTED STATE:
                 The Senior Master
                 For the attention of the Foreign Process Section
                 Room E16
                 Royal Courts of Justice
                 Strand
                 London, WC2A 2LL

         3.      PERSON TO WHOM THE EXECUTED REQUEST IS TO BE
                 RETURNED:
                 The Representative of the Plaintiff as indicated below (infra, point 6(a))

                                                   2
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 4 of 12 PageID #: 434




        4.     SPECIFICATION OF THE DATE BY WHICH THE REQUESTING
               AUTHORITY REQUIRES RECEIPT OF THE RESPONSE TO THE
               REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE:
               The requesting authority respectfully requests a response as soon as possible in

               order to ensure that the evidence may be obtained before completion of fact

               discovery, currently set for July 30, 2021.

  SECTION II

        5.     IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
               UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE
               FOLLOWING REQUEST:
               a.     REQUESTING JUDICIAL AUTHORITY:

                      The Honorable Robert M. Levy
                      United States Magistrate Judge
                      United States District Court for the Eastern District of New York
                      225 Cadman Plaza East
                      Brooklyn, New York 11201

               b.     TO THE COMPETENT AUTHORITY:

                      The Senior Master
                      For the attention of the Foreign Process Section
                      Room E16
                      Royal Courts of Justice
                      Strand
                      London, WC2A 2LL

               c.     NAME AND IDENTIFYING CASE NUMBER:

                      AirWair International Ltd. v. Primark US Corporation et al., Civil Action
                      No. 1:19-cv-06189-LDH-RML, United States District Court for the
                      Eastern District of New York

        6.     NAMES AND ADDRESSES OF THE PARTIES AND THEIR
               REPRESENTATIVES:
               a.     PLAINTIFF

                      AirWair International Ltd.
                      Cobbs Lane Wollaston
                      Wellingsborough, NN29 7SW
                      United Kingdom


                                                 3
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 5 of 12 PageID #: 435




                      Represented by:
                      Pillsbury Winthrop Shaw Pittman LLP
                      Ari M. Berman
                      31 West 52nd Street
                      New York, NY 10019
                      Telephone: (212) 858-1000
                      Facsimile: (212) 858-1500

                      Pillsbury Winthrop Shaw Pittman LLP
                      Kenneth E. Keller
                      Vijay K. Toke
                      Four Embarcadero Center, 22nd Floor
                      San Francisco, CA 94111
                      Telephone: (415) 983-1000
                      Facsimile: (415) 983-1200
              b.      DEFENDANTS

                      Primark US Corporation
                      101 Arch Street, Suite 300
                      Boston, Massachusetts 02110

                      Primark Limited
                      Weston Centre
                      10 Grosvenor Street
                      London, W1K 4Q
                      United Kingdom

                      Represented by
                      Winston & Strawn LLP
                      Jennifer A. Golinveaux
                      Irina V. Lyapis
                      101 California Street, 35th Floor
                      San Francisco, CA 94111
                      Telephone: (415) 591-1000
                      Facsimile: (415) 591-1400

        7.    NATURE AND PURPOSE OF THE PROCEEDING AND SUMMARY OF
              FACTS:
              Plaintiff in this civil action is AirWair International Ltd. (“Plaintiff” or

              “AirWair”). Since 1960, AirWair has been manufacturing and marketing Dr.

              Martens® footwear. Dr. Martens® footwear is widely recognized and extremely

              popular throughout the world and in the United States. AirWair holds a number


                                                 4
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 6 of 12 PageID #: 436




              of registrations for its trade dress throughout the world and in the United States

              (collectively “the Dr. Martens Trade Dress Marks”). In its First Amended

              Complaint, Plaintiff alleges that Defendants Primark US Corporation and Primark

              Limited (collectively, “Defendants” or “Primark”) have—in at least two stores

              located in the Eastern District of New York, on the internet, and in other stores in

              the United States—advertised, marketed, distributed, and/or sold footwear that is

              confusingly similar to and that unlawfully copies the Dr. Martens Trade Dress

              Marks and various distinctive features of Dr. Martens® footwear in violation of

              AirWair’s rights (the “Primark Infringing Footwear”).



              Primark’s offering for sale and sale of the Primark Infringing Footwear is likely to

              cause and has caused confusion between Dr. Martens® footwear and the Primark

              Infringing Footwear. By reason of Primark’s acts, AirWair has suffered and will

              continue to suffer damage to its business, reputation, and goodwill, and the loss of

              sales and profits AirWair would have realized but for Primark’s acts. Plaintiff

              seeks injunctive, monetary, and other relief for trademark infringement in

              violation of Lanham Act Section 32, 15 U.S.C. § 1114; federal unfair competition

              and false designation of origin in violation of Lanham Act Section 43(a), 15

              U.S.C. § 1125(a); federal trademark dilution in violation of Lanham Act Section

              43(c), 15 U.S.C. § 1125(c); common law unfair competition; and dilution in

              violation of New York General Business Law § 360-1.



              Defendant has denied Plaintiff’s allegations, and additionally raised affirmative

              defenses of failure to state a claim for relief; statute of limitations; functionality;

              fair use; laches; estoppel; unclean hands; waiver; invalidity or unenforceability of

              trademarks; license, consent, and acquiescence; failure to mitigate damages;

              forfeiture or abandonment; misuse of trademark; and innocent intent. Defendant

                                                 5
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 7 of 12 PageID #: 437




              has also raised counterclaims for declaration of invalidity of registration No.

              5,067,689; declaration of invalidity of registration No. 5,067,692; declaration of

              invalidity of registration No. 2,341,976; and cancellation of registration.

        8.    EVIDENCE TO BE OBTAINED AND PURPOSE:
              This Court respectfully requests that, pursuant to the Hague Convention, the

              appropriate judicial authority cause the appropriate orders to be issued to direct

              the taking of deposition to be used at trial in these proceedings. Deposition

              testimony obtained from Megan Van Tromp pursuant to the Letter of Request is
              admissible evidence under United States law and may be offered at trial in the

              above-captioned proceeding. A summary of topics to be included in the

              deposition is included below (infra, point 10).

        9.    IDENTITY AND ADDRESS OF THE PERSON TO BE EXAMINED:
              Plaintiff and this Court respectfully request leave to conduct a deposition of

              Megan Van Tromp, located at Flat 8, 28 Castlebar Park, London, W5 1BU,

              United Kingdom.

        10.   STATEMENT OF THE SUBJECT MATTER ABOUT WHICH THE
              PERSON WILL BE EXAMINED:
              Plaintiff and this Court respectfully request leave that in the interests of justice

              you cause process to issue compelling Megan Van Tromp to attend a deposition

              on the following topics, of which she has knowledge as a former employee of

              Defendants who was specifically identified in documents produced by Defendants

              in the above-captioned action as a buyer involved in the purchase and ultimate

              sale of some of the infringing footwear in this case.


              First, Plaintiff seeks to depose Megan Van Tromp on the specific decisions which

              led Defendants to source, purchase, distribute, and sell the infringing footwear

              models, of which she had firsthand involvement and experience.


                                                 6
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 8 of 12 PageID #: 438




              Second, Plaintiff seeks to depose Megan Van Tromp on the processes and

              strategies that Defendants generally use when deciding on models to design,

              source, and/or purchase, and then distribute and sell. This would include the

              factors, trends, ideas, and categories that contribute to these decisions. Plaintiff

              would also seek information on how Defendants train and instructs their buyers

              regarding the trends, ideas, and categories they should seek to purchase for

              distribution and sale.


              Third, Plaintiff seeks to depose Megan Van Tromp regarding Defendants’ process

              for shipping and marketing products, such as the infringing footwear models, for

              purchase, distribution, and sale within the United States.

        11.   DOCUMENTS OR OTHER PROPERTY TO BE INSPECTED:
              Plaintiff and this Court are not requesting the production or inspection of any

              documents or other property of Ms. Van Tromp.

        12.   REQUIREMENT THAT THE EVIDENCE BE GIVEN ON OATH OR
              AFFIRMATION:
              The examination shall be taken under the Federal Rules of Civil Procedure of the

              United States of America, except to the extent such procedure is incompatible

              with the law of the United Kingdom. The testimony shall be given under oath.

        13.   SPECIAL METHOD OR PROCEDURES TO BE FOLLOWED:
              Plaintiff and this Court respectfully request that the testimony be recorded on

              videotape, and that a court reporter be permitted to attend the deposition and

              create a verbatim written transcript of the proceedings. If, due to restrictions on

              travel due to COVID-19, a different process is required, an acceptable alternative

              is to take the deposition by videoconference.


              Plaintiff and this Court respectfully request that the counsel for Plaintiff and local

              counsel for Plaintiff be permitted to participate in any foreign court proceedings.

                                                7
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 9 of 12 PageID #: 439




        14.   REQUEST FOR NOTIFICATION AT THE TIME AND PLACE FOR THE
              EXECUTION OF THE REQUEST AND IDENTITY AND ADDRESS OF
              ANY PERSON TO BE NOTIFIED:

              Please send notice of the time and place for execution of this Request to:
              Clerk of the United States District Court
              Eastern District of New York
              225 Cadman Plaza East
              Brooklyn, New York 11201

              Ari M. Berman
              Pillsbury Winthrop Shaw Pittman LLP
              31 West 52nd Street
              New York, NY 10019
              Telephone: (212) 858-1000
              Facsimile: (212) 858-1500

              Kenneth E. Keller
              Pillsbury Winthrop Shaw Pittman LLP
              Four Embarcadero Center, 22nd Floor
              San Francisco, CA 94111
              Telephone: (415) 983-1000
              Facsimile: (415) 983-1200

              Jennifer A. Golinveaux
              Winston & Strawn LLP
              101 California Street, 35th Floor
              San Francisco, CA 94111
              Telephone: (415) 591-1000
              Facsimile: (415) 591-1400

        15.   REQUEST FOR ATTENDANCE OR PARTICIPATION OF JUDICIAL
              PERSONNEL OF THE REQUESTING AUTHORITY AT THE
              EXECUTION OF THE LETTER OF REQUEST:

              Plaintiff and this Court do not request any such attendance or participation.

        16.   SPECIFICATION OF PRIVILEGE OR DUTY TO REFUSE TO GIVE
              EVIDENCE UNDER THE LAW OF THE STATE OF ORIGIN:
              Under the laws of the United States, a party has a privilege to refuse to give

              evidence if the evidence discloses a confidential communication between the

              party and an attorney for that party that was made for the purpose of obtaining

              legal advice and which privilege has not been waived explicitly or implicitly.



                                                  8
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 10 of 12 PageID #: 440




                 Parties also enjoy limited privileges on other grounds not relevant here, such as

                 communications between spouses, physician and patient, psychotherapist and

                 patient, and clergy and penitent. United States law also recognizes a privilege

                 against criminal self-incrimination.

          17.    REIMBURSEMENT:
                 To the extent that there are expenses associated with providing assistance in

                 response to this Letter of Request, the fees and costs will be borne by Plaintiff.

                 Plaintiff’s payment of any such fees and costs is without prejudice to its making a
                 subsequent request to be reimbursed for these costs by other parties in the matter.


                 Requests for reimbursement may be submitted to Plaintiff’s counsel via email to:

                 kenneth.keller@pillsburylaw.com or via U.S. mail to:


                 Kenneth E. Keller
                 Pillsbury Winthrop Shaw Pittman LLP
                 Four Embarcadero Center, 22nd Floor
                 San Francisco, CA 94111




   Date of Request:

   Signature and Seal of Requesting Authority

   (Affix Seal Here)




                                                   9
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 11 of 12 PageID #: 441




   Seal of the Court


                                      The Honorable Robert M. Levy
                                      United States Magistrate Judge
                                      United States District Court for the
                                      Eastern District of New York




                                        10
Case 1:19-cv-06189-LDH-RML Document 42-1 Filed 06/15/21 Page 12 of 12 PageID #: 442




                                 CERTIFICATE OF SERVICE

         I hereby certify that counsel of record who are deemed to have consented to electronic

   service are being served with a true and complete copy of the foregoing REQUEST FOR

   INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE HAGUE

   CONVENTION OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE ABROAD IN CIVIL

   OR COMMERCIAL MATTERS TO OBTAIN DEPOSITION TESTIMONY FROM MEGAN

   VAN TROMP by operation of the Court’s Electronic Case Filing (ECF) system per Local Rule

   5.2 on ___________.


         Jennifer A. Golinveaux (Pro Hac Vice)
         Irina V. Lyapis (Pro Hac Vice)
         Winston & Strawn LLP
         101 California Street, 35th Floor
         San Francisco, CA 94111
         Telephone: (415) 591-1000
         Facsimile: (415) 591-1400
         jgolinveaux@winston.com
         ilyapis@winston.com

         Counsel for Defendants Primark US Corp.
         and Primark Ltd.


                                              Kenneth E. Keller (Pro Hac Vice)




                                                 11
